DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 06/13/2019, and the subsequent preliminary amendment filed on 10/21/2019.
Claims 2-21 have been added.
Claims 2-21 are currently pending and have been examined.


















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:

Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 2 (representative of claims 11 and 21):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method implemented by a computing system to assist in keyword selection for advertising, the method comprising: (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
receiving call data reflecting phone calls made to telephone numbers associated with an ad campaign; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
receiving performance data for sets of keywords associated with the ad campaign, wherein the performance data includes click-to-call data for different sets of keywords; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)

for each set of keywords, calculating an initial call distribution ratio of a respective number of click-to-call clicks for a set of keywords to a total number of click-to-call clicks reflected in the performance data for all sets of keywords; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
for each set of keywords, attributing a portion of the phone calls reflected in the call data to a set of keywords based at least in part on the initial call distribution ratio for that set of keywords; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
determining a performance of each set of keywords based on the portion of the phone calls attributed to a respective set of keywords; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
adjusting the sets of keywords associated with the ad campaign based at least in part on the determined performance of each set of keywords. (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)

Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 2 (representative of claims 11 and 21):
…a computing system
…a non-transitory computer-readable storage medium
…one or more processors
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.
Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grbovic et al. (USPGP 2015/0379571 A1) hereinafter GRBOVIC, in view of Duva et al. (USPGP 2014/0314215 A1), hereinafter DUVA.

Claims 2, 11, and 21:
GRBOVIC as shown below discloses the following limitations:
receiving call data reflecting phone calls made to telephone numbers associated with an ad campaign; (see at least paragraphs 0003, 0004, 0069, and 0115)
receiving performance data for sets of keywords associated with the ad campaign,; (see at least paragraphs 0067 and 0119)
GRBOVIC does not specifically disclose the following limitations, but DUVA as shown does:
…wherein the performance data includes click-to-call data for different sets of keywords; (see at least Figure 21 as well as associated and related text)
for each set of keywords, calculating an initial call distribution ratio of a respective number of click-to-call clicks for a set of keywords to a total number of click-to-call clicks reflected in the performance data for all sets of keywords; (see at least Figure 21 as well as associated and related text)
for each set of keywords, attributing a portion of the phone calls reflected in the call data to a set of keywords based at least in part on the initial call distribution ratio for that set of keywords; (see at least Figure 21 as well as associated and related text.)
determining a performance of each set of keywords based on the portion of the phone calls attributed to a respective set of keywords; (see at least paragraphs 0154 and 0199)
adjusting the sets of keywords associated with the ad campaign based at least in part on the determined performance of each set of keywords. (see at least paragraphs 0154 and 0199)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the call data performance metrics method of GRBOVIC with the performance determination technique of DUVA because, “It is common for users to enter a query GRBOVIC: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 3:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses the performance data further comprises impression data, average position information, advertiser cost information, conversion data, conversation data, or a combination thereof.  See at least paragraph 0032.

Claim 4:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses:
determining the performance of each set of keywords includes estimating an effectiveness of a set of keywords based at least in part on a characteristic of phone calls in the portion of the phone calls attributed to that set of keywords, (see at least paragraph 0067)
wherein adjusting the sets of keywords associated with the ad campaign further includes adjusting the sets of keywords based at least on part on the estimated effectiveness of each set of keywords. (see at least paragraph 0043)




Claim 5:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses the characteristic of the phone calls includes call duration, conversation content, conversions, or a combination thereof.  See at least paragraph 0029.

Claim 6:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses: adjusting the sets of keywords associated with the ad campaign includes deleting a set of keywords from the sets of keywords associated with the ad campaign based at least in part on the estimated effectiveness of that set of keywords.  See at least paragraph 0043.

Claim 7:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses for each set of keywords, updating the initial call distribution ratio for a set of keywords based on the estimated effectiveness for that set of keywords.  See at least paragraph 0067.

Claim 8:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses adjusting the sets of keywords associated with the ad campaign includes deleting a set of keywords from the sets of keywords associated with the ad campaign.  See at least paragraph 0067.








Claim 9:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses:
adjusting the sets of keywords associated with the ad campaign includes deleting a set of keywords from the sets of keywords associated with the ad campaign. 
receiving updated call data and updated performance data for the sets of keywords associated with the ad campaign; and
for each set of keywords, updating the initial call distribution ratio for a set of keywords based at least in part on the received updated call data and performance data.
See at least paragraph 0067.

Claim 10:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC does not specifically disclose generating a report associated with the ad campaign, wherein the report includes the number of phone calls in each portion of the phone calls attributed to each set of keywords.  However, DUVA, in at least Figure 27 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the call data performance metrics method of GRBOVIC with the performance determination technique of DUVA because, “It is common for users to enter a query consisting of one or more keywords and execute a search on a web page.  Typically, online marketers will target those users with search advertising by interposing advertisements within the results generated by search engines.  In addition to search advertising, some online marketers may seek to target users based on previous searches or keywords that the users have entered on other websites using search retargeting.” (GRBOVIC: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 12:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses the performance data further comprises, for each set of keywords, a number of clicks, conversion data, impression data, or a combination thereof.  See at least paragraphs 0029 and 0032.

Claim 13:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses for each set of keywords, attributing a portion of the phone calls characterized in the call data to a set of keywords based at least in part on the initial call distribution ratio for that set of keywords. See at least paragraph 0067.

Claims 14 and 15:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses:
determining the performance of a set of keywords includes determining the performance of the set of keywords based at least in part on the portion of the phone calls attributed to that set of keywords. 
determining the performance of a set of keywords includes estimating an effectiveness of the set of keywords based on a characteristic of phone calls attributed to that set of keywords; and
recommending changes to the keyword selection associated with the ad campaign includes recommending changes based on the estimated effectiveness of each set of keywords.
See at least paragraph 0067.




Claim 16:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses the characteristic of the phone calls is a duration of the phone calls, a number of conversions resulting from the phone calls, or a combination thereof.  See at least paragraph 0029.

Claims 17 and 18:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses:
receiving updated performance data and updated call data for the sets of keywords associated with the ad campaign; 
updating the estimated effectiveness of a set of keywords based on the updated performance data and the updated call data; and 
updating the initial call distribution ratio of the set of keywords based at least in part on the updated estimated effectiveness.
receiving updated performance data and updated call data for the sets of keywords associated with the ad campaign; and 
for each set of keywords, updating the initial call distribution ratio of a set of keywords based at least in part on the updated performance data and the updated call data.
See at least paragraph 0067.

Claim 19:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC further discloses recommending changes to keyword selection associated with the ad campaign includes recommending deletion of a set of keywords from the sets of keywords associated with the ad campaign  See at least paragraph 0043..



Claim 20:
The combination of GRBOVIC/DUVA discloses the limitations as shown in the rejections above.  GRBOVIC does not specifically disclose generating a report that includes a number of phone calls attributed to each set of keywords based at least in part on the initial call distribution ratio of each set of keywords.  However, DUVA, in at least Figure 27 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to GRBOVIC with the performance determination technique of DUVA because, “It is common for users to enter a query consisting of one or more keywords and execute a search on a web page.  Typically, online marketers will target those users with search advertising by interposing advertisements within the results generated by search engines.  In addition to search advertising, some online marketers may seek to target users based on previous searches or keywords that the users have entered on other websites using search retargeting.” (GRBOVIC: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gehler, Eric. New Call-only Campaigns for AdWords. (02-21-2015 02:22 PM). Retrieved online 02/12/2019. https://www.en.advertisercommunity.com/t5/Articles/New-Call-only-Campaigns-for-AdWords/ba-p/434712
“Call-only campaigns will give businesses a new way to reach potential customers by putting their business right in-front of searchers as they are searching. Potential customers will see the business’ phone number, business description and call button.”

SHANNON et al. (JP 2013/127642 A) discloses, “To target on-line advertisements. On-line advertisements target an issue medium (for example, Web site) on the basis of the location of a user who has visited the Web site and the content of the Web site and/or a location associated with the Web site content. A static and/or dynamic map can be displayed with target advertisements on the Web site. The target advertisements can include a click-to-call link and/or the other features (a user can interact with the target advertisements, and investigate the target advertisements).”



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)